        Case 3:20-cv-00386-CWR-LGI Document 38 Filed 04/15/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

ANIKA & ASSOCIATES, INC.                                                                          PLAINTIFF

VERSUS                                                   CIVIL ACTION NO. 3:20-cv-386-CWR-LGI

LANDMARK AMERICAN
INSURANCE COMPANY                                                                               DEFENDANT

    ORDER ISSUING UPDATED PROCEDURES FOR SETTLEMENT CONFERENCE

        Due to the current COVID-19 public emergency, 1 this Court hereby UPDATES its

current procedures for settlement conferences to reflect that the Settlement Conference currently

scheduled in this matter will take place via videoconference for all attendees, rather than in

person or by telephone. To facilitate this modification, the Court hereby ORDERS as follows:

        1. The Court will use its official Zoom video conferencing account to hold the

             Settlement Conference.

        2. Zoom’s functionalities will allow the Court to conduct the Settlement Conference as

             it ordinarily would conduct an in-person one. As with an in-person Settlement

             Conference, counsel as well as party representatives are required to be present and

             must remain available until excused by the Court. Further, all participants must

             have their video cameras activated for the duration of the Settlement

             Conference.

        3. Prior to the start of the Settlement Conference, the Court will provide a link to join

             the Zoom video conference. The link will be sent to the email addresses listed on the


1
  On March 13, 2020, Chief Judge Daniel P. Jordan III entered Special Order re COVID-19 Coronavirus in response
to the COVID-19 public emergency, which, among other things, encourages all judges and counsel “to utilize
videoconferencing and teleconferencing to the extent possible to avoid unnecessary disruption in the cases.” See
Special Order at ¶6, which is available on the Court website, along with subsequent and superseding Special Orders.
          Case 3:20-cv-00386-CWR-LGI Document 38 Filed 04/15/21 Page 2 of 4




               Court’s docket for counsel. It is the responsibility of counsel to provide the link to

               parties and/or party representatives.

           4. No later than three (3) days prior to the Settlement Conference, counsel for each party

               shall send an e-mail containing the following information to the Court at

               isaac_chambers@mssd.uscourts.gov:

                    a. The name and title of each participant, including all parties and party

                        representatives with full settlement authority, claims adjusters for insured

                        defendants, and the primary attorney(s) responsible for the litigation; and

                    b. A direct dial or mobile telephone number where each participant may be

                        reached so that if technical difficulties arise, the Court has the option to

                        proceed telephonically instead.

           5. If you are unfamiliar with Zoom, please note the following:

                    a. Zoom is available on computers through a download on the Zoom website

                        (https://zoom.us/meetings) or on mobile devices through the installation of a

                        free app.

                    b. Joining a Zoom conference does not require creating a Zoom account, but it

                        does require downloading the .exe file (if using a computer) or the app (if

                        using a mobile device).

                    c. Participants are encouraged to create an account, install Zoom and familiarize

                        themselves with Zoom in advance of the Settlement Conference. 2

                    d. There is a cost-free option for creating a Zoom account.

           6. If possible, participants are encouraged to use laptops or desktop computers for the


2
    For help getting started with Zoom, visit https://support.zoom.us/hc/en-us/categories/200101697-Getting-Started.
       Case 3:20-cv-00386-CWR-LGI Document 38 Filed 04/15/21 Page 3 of 4




            video conference, as mobile devices often offer inferior performance. Participants

            shall join the video conference by following the ZoomGov Meeting hyperlink in the

            invitation. Participants who do not have Zoom already installed on their device when

            they click on the ZoomGov Meeting hyperlink will be prompted to download and

            install Zoom before proceeding. Zoom may then prompt participants to enter the

            password included in the invitation.

        7. Each participant should plan to join the Zoom video conference at least fifteen

            minutes before the start of the Settlement Conference to allow sufficient time to

            address any technical difficulties and to ensure that the Settlement Conference can

            begin promptly.

        8. The Court will divide participants into separate, confidential sessions, which Zoom

            denotes as Breakout Rooms. 3 In a Breakout Room, the Court will be able to

            communicate with participants from a single party in confidence. Breakout Rooms

            will also allow parties and counsel to communicate confidentially without the Court.

        9. All participants shall display the same level of professionalism during the Settlement

            Conference as if they were attending in person, including devoting their full attention

            to the Settlement Conference, e.g., participants should not be driving or overtly

            handling other matters while speaking to the Court. Because Zoom may quickly

            deplete the battery of a participant’s device, each participant should ensure that their

            device is plugged in or that a charging cable is readily available during the Settlement

            Conference.



3
 For more information on what to expect when participating in a Zoom Breakout Room, visit
https://support.zoom.us/hc/en-us/articles/115005769646.
Case 3:20-cv-00386-CWR-LGI Document 38 Filed 04/15/21 Page 4 of 4




10. All other deadlines and requirements set forth in the Court’s Initial Case Management

   Order or any subsequent Orders amending the Initial Case Management Order or

   resetting the Settlement Conference remain in place, except as explicitly modified by

   this order.

SO ORDERED this the 15th day of April, 2021.


                                       /s/ LaKeysha Greer Isaac ________
                                       UNITED STATES MAGISTRATE JUDGE
